UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GACC, LLC d/b/a SHENANIGAN’S,

                              Plaintiff,
                                                                       ORDER
               - against -
                                                             17 Civ. 2863 (PGG)
BONWORTH, INC.,                                              17 Civ. 6585 (PGG)
                       Defendant.
____________________________________

BONWORTH, INC.,
                              Plaintiff,

                 -against-

SML SPORT LLC, CHRISTOPHER
DALPIAZ and KATHY DALPIAZ,

                             Defendants.



PAUL G. GARDEPHE, U.S.D.J.:

                The hearing in these related matters on currently scheduled for Thursday, July 8,

2021 is adjourned to Wednesday, July 14, 2021 at 11:00 a.m.1 Plaintiff GACC, LLC and

Defendants SML Sport LLC, Christopher DalPiaz and Kathy DalPiaz must serve a copy of this

order by overnight mail on BonWorth, Inc. on or before 5:00 P.M. on July 7, 2021.

Dated: New York, New York
       July 6, 2021




1
  The parties are directed to dial 888-363-4749 to participate, and to enter the access code 6212642.
The Court is holding multiple telephone conferences on this date, and the parties should call in at the
scheduled time and wait on the line for this case to be called. At that time, the Court will un-mute
their lines. Two days before the hearing, counsel must email Michael_Ruocco@nysd.uscourts.gov
and GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
using to dial into the hearing so that the Court knows which numbers to un-mute. The email should
include the case name and case number in the subject line.
